MARTIN, District Judge.
This appeal involves the classification of apricot and strawberry pulp, cooked and hermétically sealed, and in my judgment there is no debatable ground for the application of any other paragraph than 262 and 263. The question presented is as to the.iheanmg of “edible fruits * * * prepared in any manner,” as defined in paragraph 262, or “fruits preserved * * * in their own juices,” as defined in paragraph 263; or, in other words, is the cooking and hermetically sealing a preparation or a preservation?
“Preserves” has one meaning, while “preserved” has another. The cooking might be a preparation, but the hermetically sealing preserves the pulp from decay, not temporarily, but permanently, until opened, and in my opinion covers the articles involved in this appeal. I need not go further into the discussion, because it is so fully and fairly discussed by Judge Waite, speaking for the Board of General Appraisers, and I refer to his opinion and concur therein.
The decision of the Board of General Appraisers is affirmed.